 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   ROBERT MITKA,

 9                             Petitioner,              CASE NO. C19-193-MJP-BAT

10           v.                                         ORDER GRANTING UNOPPOSED
                                                        MOTION FOR EXTENSION OF
11   ICE FIELD OFFICE DIRECTOR,                         TIME

12                             Respondent.

13          The Court GRANTS petitioner’s unopposed motion for extension of time. Dkt. 11. The

14   Clerk shall RE-NOTE the Government’s motion to dismiss, Dkt. 9, for May 31, 2019. Petitioner

15   may file a response by May 27, 2019, and the Government may file a reply by the noting date.

16          DATED this 30th day of April, 2019.

17

18                                                             A
                                                        BRIAN A. TSUCHIDA
19                                                      Chief United States Magistrate Judge

20

21

22

23



     ORDER GRANTING UNOPPOSED MOTION
     FOR EXTENSION OF TIME - 1
